 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDKaroll'sPants-A-Plenty, Inc.andRetail Store Em-ployees Union,Local 1453,Retail Clerks Interna-tional Association,AFL-CIO. Cases 13-CA-12880and 13-RC-13199December 13, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUnion's objections to conduct affecting the results of therepresentation election with the aforesaid unfair labor prac-tice proceeding for hearing before an Administrative LawJudge. The complaint, as amended at the hearing, allegesviolation by the Respondent of Section 8(a)(1) and (5) of theAct The Respondent filed an answer denying the commis-sion of unfair labor practices The Union's objections to con-duct affecting the results of the election alleged conductwhich are also the subject of the unfair labor practice charges,and would constitute grounds for setting aside the election.On July 29, 1974, Administrative Law Judge JuliusCohn issued the attached Decision in this proceeding.Thereafter, Respondent-Employer filed exceptions anda supporting brief. The General Counsel filed a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatKaroll's Pants-A-Plenty, Inc., Chicago, Illinois, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.For the reasons set forth in his concurring and dissenting opinion inSteel-Fab, Inc, 212NLRB 363 (1974), Member Jenkins would find a viola-tion of Sec 8(a)(5) as well as entering a bargaining orderDECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: The consolidatedhearing in these cases was held in Chicago, Illinois, on Mal8 and 9, 1974, based upon unfair labor practice charges filedby the Union on December 14, 1973, and upon objections toconduct affecting the results of a representation electiontimely filed on December 6, 1973 A complaint issued in theunfair labor practice proceeding on March 19, 1974, on be-half of the General Counsel by the Regional Director forRegion 21. The representation petition was filed on October5, 1973, and an election was conducted on November 30pursuant to a Decision and Direction of Election dated Octo-_ ber 29, 1973. At the election six votes were cast against theUnion and none for the Union. On March 19, 1974, theRegional Director also issued an order consolidating theIssuesWhether Respondent by its agent and supervisor violatedSection 8(a)(1) of the Act by unlawfully: (a) interrogating itsemployees, (b) threatening to reduce the hours of their em-ployment, to take away certain benefits, to limit wage in-creases, and to discharge certain employees; (c) promisinghigher pay increases and additional hours, and (d) grantingpromotions and wages increases.Whether the unfair labor practices which may be found aresuch as to preclude the conduct of a fair election and requirethe issuance of a bargaining order.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs. The GeneralCounsel, Respondent, and Charging Party submitted briefswhich have been carefully considered.Upon the entire record of the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYKaroll's Pants-A-Plenty, Inc., the Respondent,' is an Il-linois corporation, engaged in the retail sale of pants andaccessories at various stores in the Chicago, Illinois, area. Inthe course of its operations during the past 12 months, Re-spondent received revenues from the retail sale of its productsin excess of $500,000 and also received goods valued at morethan $10,000 from points outside the State of Illinois whichwere shipped directly to its facilities within that State. I findRespondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION- INVOLVEDRetail Store Employees'Union, Local 1453, Retail ClerksInternationalAssociation,AFL-CIO,herein called theUnion,is a labor organization within the meaning of Section2(5) of the Act.The name of the Respondent-Employer appears as amended at thehearing215 NLRB No. 111 KAROLL'S PANTS-A-PLENTY, INCIIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Allegations that the Respondent Violated Section8(a)(1) of the Act1.BackgroundThe Respondent operates a number of retail stores in themetropolitan Chicago area selling pants and other femaleapparel and accessories. Its Hillcrest Shopping Center storein Joliet is the sole store involved in this proceeding. AtHillcrestRespondent employed seven employees' and astore manager (Philip Gallo), during the period of the eventsto be described. Of the seven unit employees, five were highschool students who worked part-time and two, Nancy Wil-liams and Ellen Adamic Mattox, were full-time. The Unioninitiated its organizational drive with the recruitment ofNancy Williams on September 5, 1973, who by September 17,had obtained signed authorization cards from the other sixemployees. On October 2 the Union wrote requesting recog-nition, a letter which Respondent acknowledged receiving onOctober 3. Thereafter on October 5, the Union filed a petitionfor representation election.Upon receipt of the Union's demand for recognition, topmanagement of Respondent called into the office the districtmanager, George Yambnsak, to discuss the matter. As itappeared that Yambrisak was unaware of the Union's activi-ties,he was advised to visit the store to ascertain what theemployees wanted and "keep them informed as to what theirrights are." Yambrisak was district manager with responsibil-ity for seven stores, having been employed in that capacitysince June 15, 1973. His status and activities after the Union'sdemand are the subject of this case.2.The status of George YambnsakAccording to Executive Vice President Saitlin, Yambnsak,as district manager, was the overseer of seven stores includingthe Hillcrest store here involved. His duties were to go aroundto the stores, discuss with the store manager their needs andproblems, make certain the stores are kept orderly, that thereismerchandise to sell, sufficient help, and report his needs tocompany officials if their assistance is required. Store manag-ers are responsible to the district manager who has authorityto hire and discharge employees; the store manager's au-thority in this area is limited to emergency action regardingpart-timers.Wage increases and promotions are granted bythe district manager. He also makes recommendations con-cerning appointment or discharge of storemanagers.Yambrisak spent about half his time in the Company officeand the other half visiting the seven stores. The timing ofthese visits was at his own discretion; upon occasion he wouldbe instructed to visit a particular store where there may, havebeen a problem.Yambrisak was employed as district manager from June 15to December 31, 1973, when he was terminated by letter ofthat date, having failed to appearsinceDecember 20 3 It is2The parties stipulated to a unit of all regular full-time and part-timeemployees employed at Hillcrest They further stipulated that the followingseven employees comprised the unit Nancy Williams, Ellen Adamic Mat-tox,Diane Flores, Maureen Whitmer, Debbie Hester, Naomi Wilker andTina Kennedy583clear from the foregoing that Yambrisak was a supervisorwithin the meaning of Section 2(11) of the Act and an agentof Respondent acting on its behalf within the meaning ofSection 2(13) of the Act and I so,find.3The alleged threatsPreliminarily it must be noted that the testimony is uncon-tradicted that from early October to November 30, 1973, thedate of election, Yambnsak visited and was present at theHillcrest store constantly. The witnesses testified they sawhim four or five times a week and that he most often remaineduntil the store closed. During that period of almost 2 monthshe talked to the employees about the Union as much asseveral times a week. Prior to October, he was seen by someemployees only once or twice in total and after November 30,about once a week.As indicated the part-time employees who testified (Hes-ter, Flores,Wilker and Kennedy) were high school students.They were, of course, young, some timid and shy, but allproperly respectful and serious. I found these witnesses to becredible. Their testimony was on the whole consistent andsupportive of one another Although in one or two areas, suchas the threat to cut commissions, there appeared to be adiscrepancy between the testimony of two witnesses, I believethis to be due to either their immaturity in understanding finedistinctions or the fact that Yambrisak discussed these mat-ters on more than one occasion with each of them individu-ally, rather than a lack of credibilityEarly in October, Diane Flores reported to work in theafternoon and Yambrisak called her to the back of the storewhere he began to talk to her about the Union. At the timethe part-time sales clerks were working between 17-22 hoursa week. Yambrisak told Flores that if the Union got in shewould only be getting 12 hours. This was of particular signifi-cance to Flores because she was in a work program at schoolwhich required her to work 15 hours a week to obtain credits.She mentioned this to Yambrisak who replied that her hourswould be cut. Debbie Hester came in about 5 p.m. that dayand joined Flores and Yambrisak at the back of the store.Hester was brought up to date as to the conversation. In sum,Yambrisak told them that the hours of the part-timers wouldbe cut to 12; that the three girls with least seniority (Hester,Flores and Kennedy) would be laid off. He further told themthat if the Company had to negotiate with the Union; anyincrease would be limited to a dime, that they would have tostrike to get more and that the Company would then go outof business and close the store. According to Hester andFlores, Yambnsak said their commissions (1 percent of sales)would be taken away. In addition Yambrisak told Hester thatthe Company would start a system of recording their mis-takes and an employee would be fired if three things weredone wrong. He told Flores on one occasion that the Com-pany would be a lot more strict; e.g., she would not be ableto smoke a cigarette in the back. Hester and Flores testifiedthat Yambrisak repeated these remarks many times betweenearly October and November 30.3Yambrisak and Nancy Williams did not testifyat the hearing, theirwhereaboutsbeing unknown It appearsthat he and Williams, the erstwhileunion protagonist,were enactingtheir ownlabor relations adaptation ofShakespeare'sRomeo and Juliet 584DECISIONSOF NATIONALLABOR RELATIONS BOARDNaomi Wilker, a bright young lady, who responded di-rectly and in a forthright, logical manner, impressed me as avery credible witness. Indeed her testimony, after cross-examination,was unshaken and remains uncontradicted inthis record.Wilker, during the period in question, was work-ing 27 to 30 hours a week, sometimes from 12 to 5 p.m.°and other times from 5 p.m. to 9 p.m.Early in October, Wilker had a conversation with Yam-bnsak about the Union. Her accountis asfollows:Q.Where did this conversation take place?A. In the back of the store.Q. How did you happen to take part in this conversa-tion?A. George was already at the store when I came intowork, and when I went in the back room to put mythings away he told me he wanted to talk to me aboutthe union.Q.What did he say, if anything, about the union?A He told me that if the union got in we would getno more than 12 hours a week. He said that the unioncould give us no more than a nickel or a dime raise, andhe said that the only ones that would benefit from theunion would be Ellen Mattox and Nancy Williams, be-causethey were working-they were like full-time, andthat it wouldn't benefit any part-time, and he said thatwe wouldn't get any commission because if we,got a raisethat the store would take away our commission, and hesaid that Maureen Whitmer and I didn't have anythingto worry about because we were the first two girls there,but the last three girls would be laid off.He spoke to Wilker during the daytime and said "if theUniongetsin because you are part-timeyou will have to workat night."Wilker stated that Yambrisak spoke to her several times onthe subject. She insisted that he always prefaced his remarksby saying "if the Union won . . . ." She denied that he saidwhatever happened would be determined by collective bar-gaining.In similar vein,Yambrisak spoke to Tina Kennedy at theback of the store when she came to work one evening earlyinOctoberHe also told her that the hours of part-timerswould be cut to 12 hours per week, commission would be cut,part-time help could only work at night, the last three girlswith theleastseniority would be laid off or fired,and a raisewould be limited to 5 or 10 cents, if the Union got in.Kennedy testified that she worked approximately 15 hours aweek during the October through November period.The foregoing testimony by the four employeesis uncon-troverted and I have already stated that I found these wit-nessesto be credible. As noted Yambrisakwas unavailableand did not testify and counsel for Respondent sought oncross-examinationto elicitadmissionsto the effect that Yam-brisak had indicated that the matters here alleged as unlawfulthreats would be merelynormal consequencesof collectivebargaining.While a seniority provision may provide for theleast senioremployee to be laid off in the event of an eco-It is clear from the testimony of several of the employees that theypreferred to work in the afternoon immediately after they concluded theirschool daynomic layoff, that was not the tenor of Yambnsak's remarks,according to these witnesses. He told them all that the leastseniorthreeemployees would be laid off should the Unionwin the election. Yambrisak did not indicate how the eco-nomic result of collective bargaining would require the layoffof three employees. Nor does Respondent suggest how theensuing collective bargaining would cause the hours of part-time employees to be cut to 12, or that a strike to obtain morethan a 5 cent raise would lead inevitably to.the shutdown ofthe stores. He even threatened more onerous working condi-tions such as recording of mistakes and not permitting smok-ing. The message of Yambnsak to these unsophisticated em-ployeeswas quite clear-dire consequences would resultunless they abandoned the Union.I find, therefore, that Respondent through its agent Yam-brisak, violated Section 8(a)(1) of the Act by threatening itsemployees with a loss of hours,' layoff of three least seniorpart-time employees,' cut in commissions, preventing part-time employees from working daytime hours, more onerousworking conditions,' limitation of wage increase to 5 or 10cents, and shutdown of the store in event of a strike,' unlessthey voted against the Union.4.Thealleged interrogationGeneral Counsel alleges that Yambrisak interrogated em-ployees Hester and Whitmer. Although I find no evidencethat he spoke to Whitmer on the subject of the election, EllenMattox, a witness for Respondent, testified that Yambrisakasked employee Naomi Wilker how she was going to vote inthe election, and the record clearly shows that Yambrisakasked Hester the same question He queried Hester at thetime he made the threats found to be violative of the Act. Inview of the sudden appearance of Yambrisak, the districtmanager, and the context in which he spoke, such interroga-tion was coercive and Respondent thereby violated Section8(a)(1) of the Act.5.Thepromises of benefitsDebbie Hester testified without contradiction that Yam-brisak told her that as soon as the election was over and theyvoted no, he would get them a raise. Yambrisak also askedFlores what hours she would like to work and when she said1:00 to 6:00 p.m., he changed her schedule accordingly andthen said "if the Union got in you wouldn't be able to workthese hours." Although he did not actually change Flores'existing working schedule, his statement inferred she wouldreceive the schedule she wanted only if the Union lost. TheRespondent further violated Section 8(a)(1) of the Act bypromising Hester that wages would be increased and Floresa favorable work schedule.5Diamond International Corporation,206 NLRB 828 (1973)6Butler'sShoe Corporation, aWholly-Owned Subsidiary of ZaleCorporation,208 NLRB 404 (1974)7Brown Specialty Company,180 NLRB 969 (1969)8Glacier Packing Co, Inc, 204NLRB 597 (1973) KAROLL'S PANTS-A-PLENTY, INC5856.Thepromotions and wage increasesAt the hearing the complaint was amended to allege thatRespondent granted wage increases and promotions to unitemployees in order to discourage membership in the Union.Respondent's own witnesses testified that early in October1973, the two full-time employees in the unit, Ellen AdamicMattox and Nancy Williams were promoted to assistantmanagers and each received wage increases. Gallo, the storemanager since August or September 1973, had previouslyheld the post of assistant, and the assistantship was vacant forat least a month or two. Mattox, who testified that she hadbeen earning $1.90 per hour and 1 percent commission on hersales, was increased to $115 per week and 1 percent commis-sion of the total sales of the store. Nancy Williams receivedthe same increases. The Respondent's explanation was that itwas (a) filling a vacant position and (b) appointing two peopleto one job with a view of transferring one to another store.Respondent's vice president also stated "that we felt it wouldbe in good taste as far as the individuals were concerned tomake them both assistant manager . . ," and that they wereequally qualified and had the same tenure. I cannot credit thisexplanation. The post had been left open for 1 or 2 monthsprior to the Union's advent but was doubly filled immediatelythereafter.Mattox and Williams were the only full-time em-ployees in theunit,and their promotions created a hierarchyone store manager, two assistant managers and five part-timers.Both received sizable increases, particularly as tocommissions, and this was the first time two assistant manag-erswere appointed for one store, and they were the firstfemales to be appointed to that position Their additionalduties were minimal and even if management was groomingone for another store, she could easily have been instructedwhile still in her previous classification.Williams also hadbeen the union protagonist, a fact obviously well known toYambrisak. I can find no justification for this double promo-tion during the union campaign and conclude that Respond-ent violated Section 8(a)(1) of the Act by promoting Mattoxand Williams and giving them substantial wage increases inorder to discourage their support of the Union.9B The Alleged Violations of Section 8(a)(5)1.The Union'smajority statusThe parties stipulated that there were seven employees inthe appropriate unit10 at the time of the Union's demand forrecognition. All seven had signed authorization cards for theUnion, of whom six testified at the hearing and authenticatedtheir own cards. The card of the seventh employee, the absentNancy Williams, was authenticated by a business agent of the9 In the representation proceeding, their status was litigated and theRegionalDirector determined that the assistantmanagerswere unit em-ployees and not supervisors within the meaning of the Act No one hasassertedotherwise in this proceeding and it is quite clear from this recordthey possess no supervisory authority Indeed, the store manager himselfwas the lastto know of their promotion, the employees having been directlyinformed by Yambrisak10 In the representationproceeding the parties also stipulated and theRegionalDirector found the appropriate unit to consist of all regular full-time and part-time employees employed at the Employer's store located atthe Hillcrest Shopping CenterUnion who had witnessed her signature. The cards author-ized the Union to represent the employees in collective bar-gaining, andwere received in evidence without objectionSome of the employees who signed authorization cards alsoreceived a card from the Union waiving payment of initiationfees.Respondent contends that under the reasoning ofN.L.R.B. v Savair ManufacturingCo., 414 U S 270 (19,73),a union who "buys endorsements" should not be entitled toa bargaining order InSavair,the Supreme Court held that,in certain circumstances such as where the waiverwas availa-ble only to those who join before the election, such conductby the Union interferes with the employees' right of freechoiceAn election won by the Union which obtained cardsin that manner would therefore be set aside. Here the Em-ployer, not the Union, won the election. In any event, thereis no evidence in this case that the Union obtained authoriza-tion cards as a result of an offer to waive fees. There is solelytestimony to the effect thataftersigning anauthorizationcard, some employees received a card from the Union whichcertified that initiation fees are waived. The waiver card itselfprovides that initiation fees will not be requireduntila collec-tive-bargainingagreementhas been signed Thus, on its facethe offer would be open to all employees who joined beforeor after an election. SinceSavair,the Board has held that awaiver available to all eligible voters, optionable before orafter the election, was clearly not conditioned upon the ex-pression of support for the Union in any form during theelectoral process "Accordingly I find that assuming,ar-guendo,an extension of theSavairdoctrine to bargainingorders, none of the authorization cards in this case weretainted by any considerations in connection with the Union'spolicy of waivinginitiation fees2.Therefusal to bargainUpon the basis of the foregoing and the nature and extentof the Respondent's unfair labor practices which cannot becured by traditional remedies, a bargaining order in accord-ance with the doctrine ofN.L R.B. v Gissel Packing Co.,Inc.,395 U S. 575 (1969) is the only effective remedy Thus,immediately upon receipt of the Union's demand for recogni-tion,Respondent's officials dispatched Yambrisak, the dis-trictmanager, to the Hillcrest store Yambrisak, theretoforeseenonly once or twice by the employees despite his incum-bency of several months, proceeded to spend 5 days andnights each week at the premises for a period of almost 2months prior to the election He then engaged in a constantcampaign to undermine the Union's status.In a unitof seven,he threatened the three least senior employees with layoff ifthe Union won the election He promoted the only two full-time employees and gave them immediate substantial wageincreasesNeedless to say he spoke to every employee, threat-ening the loss of benefits such as commissions and that thestore will be closed down in the event of a strike The Boardhas made it clear that threats to layoff or discharge employees(three of seven in this case), and indeed, ultimately closure ofthe store are of such gravity as to render a reliable election11Endless Mold,Inc, 210 NLRB 159 (1974) 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlikely." I conclude and shall recommend that the Re-spondent be directed to bargain with the Union.In a recent case,Steel-Fab, Inc.,212 NLRB 363 (1974), hasheld and stated as follows:UnderGissel,to determine whether or not a bargainingorder should issue as part of the remedy, we evaluate theseriousness of the employer's misconduct and its impacton the holding of a fair election (or rerun election). Ineffect, by issuinga bargainingorder, we are remedyingan employer's 8(a)(1) violations that have dissipated aunion'smajority and prevented the holding of a fairelection. It serves no real purpose to find additionally aviolation of Section 8(a)(5).The Board went on to say that it will dispense with findingan 8(a)(5) violation in these situations.Accordingly, I shall recommend that the 8(a)(5) allegationof the complaint be dismissed but will includea bargainingorder as part of the recommended remedy.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth` in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the ActCONCLUSIONS OF LAW1.Respondentis anemployer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By coercively interrogating employees concerning unionactivities, theRespondent interfered with, restrained, andcoerced its employees in the exercise of their rights guaran-teed to them by Section 7 of the Act in violation of Section8(a)(1) of the Act.4 By threatening employees with economic reprisals, including closing the store, laying off the least senior em-ployees, and more onerous working conditions if the em-ployees supported the Union, the Respondent has engaged inunfair labor practices within themeaningof Section 8(a)(1)of the Act.5.By promoting employees and granting wage increases toinduce them to reject the Union, and further promising wageincreasesto all employees should the Union lose the election,Respondent violated Section 8(a)(1) of the Act12Genera/ Stencils, Inc,195 NLRB 1109 (1972) See also fn 7 at 1111,where the Board stated it was inappropriate to consider employee turnover,a contention raised by Respondent herein6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of lawand upon the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER"Karoll's Pants-A-Plenty, Inc , its officers, agents, succes-sors, and assigns, shall1Cease and desist from:(a)Coercively interrogating employees concerning theiractivities on behalf of Retail Store Employees Union, Local1453, Retail Clerks International Association, AFL-CIO, orany other union.(b)Threatening employees with economic reprisals, in-cluding the closing of the store, laying off the least senioremployees, and more onerous working conditions if the em-ployees support the above-named Union.(c) Promoting employees and granting wage increases toinduce them to reject the Union; and promisingwage in-creases to all employees should the Union lose the election(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Upon request, recognize and bargain with Retail StoreEmployees Union, Local 1453, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive bargaining represen-tative of the employeesin a unitof all regular full-time andpart-time employees employed at the Employer's storelocated at the Hillcrest Shopping Center, Joliet, Illinois, ex-cluding the manager and all supervisors and guards as de-fined in the Act, respecting rates of pay, wages, hours, orother terms and conditions of employment and, if an under-standing is reached, embody such understanding in a signedagreement.(b) Post at its Joliet, Illinois, store, copies of the attachednotice marked "Appendix."14 Copies of the notice, on formsprovided by the Regional Director for Region 13, after beingduly signed by the Respondent's authorized representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices are not,altered, defaced, or covered by any other material(c) Notify the Regional Director for Region 13, in writing,17 in the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided by Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board " KAROLL'S PANTS-A-PLENTY, INC.587within 20 days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed in-sofar as it alleges violations of the Act not specifically found.IT IS FURTHER ORDERED that the election conducted onNovember 30, 1973, in Case 13-RC-13199, be set aside, thatthe petition therein be dismissed, and that the proceeding inCase 13-RC-13199 be vacatedAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera trial in which all sides were representedby theirattorneys and presented evidence,ithas been found that wehave violated the National Labor RelationsAct incertainrespectsTo correctand remedy these violations,we havebeen directed to take certain actions and to post this notice.WE WILL NOTinterrogate employees concerning theirunion activities.WE WILL NOTthreaten employees with economic re-prisals, including the closing of the store, laying off theleast senior employees, and more onerous working con-ditions, if the employees support a unionWE WILL NOT promote employees, and grant or prom-ise them wage increases to induce employees to reject aunionWE WILL, upon request, bargain with Retail Store Em-ployees Union, Local 1453, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive representativeof all our employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours, andother terms and conditions of employment and, if anunderstanding is reached, embody such understandingin a signed agreement. The bargaining unit is:All regular full-time and part-time employees em-ployed at our Hillcrest Shopping Center, Joliet, Il-linois, store, excluding the manager and all supervi-sors and guards as defined in the ActWE WILL NOT in any other manner interfere with therights of our employees under the law to organize and/or bargain collectively through that Union or any otherlabor organization, or to refrain from such activities.KAROLL'S PANTS-A-PLENTY, INC.